Leonard E. Neilson Attorney at Law 8160 South Highland Drive Suite 104 Sandy, Utah 84093 Phone:(801) 733-0800 Fax:(801) 733-0808 November 15, 2010 Securities and Exchange Commission Tia Jenkins Senior Assistant Chief Accountant Division of Corporation Finance 450 Fifth Street N.W. Washington, D.C. 20549 VIA:EDGARLink Re: Westgate Acquisitions Corporation File No.000-53084 Staff Letter of October 29, 2010 Amendment No. 1 to Form 10-K/A (for the period ended December 31, 2009) Dear Ms. Jenkins: In response to your letter dated October 29, 2010 referencing the Form 10-K for Westgate Acquisitions Corporation for the fiscal year ended December 31, 2009, please be advised that we are filing concurrently with this letter an amended Form 10-K/A.In response to your comment, the amendment includes a revised Report of Independent Registered Public Accounting Firm for the December 31, 2009 financial statements of Sadler, Gibb & Associates, L.L.C., which includes a reference that the financial statements were presented for the period from inception (September 8, 1999) through December 31, 2009. Also attached to this letter is a written statement from the company as per your request.Please direct all correspondences concerning this filing and Westgate Acquisitions Corporation to this office. Yours truly, /s/ Leonard E. Neilson Leonard E. Neilson :ae Attachment Attachment No. 1 Westgate Acquisitions Corporation 2681 East Parleys Way Suite 204 Salt Lake City, Utah 84109 November 15, 2010 Securities and Exchange Commission treet NE Washington, D.C. 20549 To whom it may concern: In connection with the response of Westgate Acquisitions Corporation (the “Company”) to the SEC letter dated October 29, 2010, SEC File No. 000–53084, the Company hereby acknowledges that: ●the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Westgate Acquisitions Corporation By:/S/Geoff Williams Its:President
